Exhibit FOURTH AMENDMENT TO CREDIT AGREEMENT THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of January 25, 2010, is by and amongCENVEO CORPORATION, a Delaware corporation (the “Borrower”),CENVEO, INC., a Colorado corporation (“Holdings”),the financial institutions listed on the signature pages of this Amendment as “Lenders” (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent on behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer (as such terms are defined in the Credit Agreement). W I T N E S S E T H WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent are parties to that certain Credit Agreement dated as of June 21, 2006, as amended by the First Amendment to Credit Agreement, dated as of March 7, 2007, the Second Amendment to Credit Agreement, dated as of August 27, 2007, and the Third Amendment to Credit Agreement, dated as of April 24, 2009 (as so amended and as further amended, modified, extended, restated, replaced, or supplemented from time to time to but excluding the date hereof, the “Existing Credit Agreement”); WHEREAS, the Borrower has notified the Administrative Agent that the Borrower desires to issue the Second Lien Notes evidencing Indebtedness in an initial aggregate principal amount of at least $350,000,000 (the “Second Lien Debt Issuance”), the Net Cash Proceeds (the “Debt Proceeds”) of which initial issuance will be applied to prepay outstanding principal under (a) the Term Facilities in an amount equal to the greater of (i) $300,000,000 and (ii) the aggregate amount of the Debt Proceeds less the Outstanding Amount under the Revolving Credit Facility and (b) the Revolving Credit Facility in an amount equal to the Debt Proceeds less the amount applied to the Term Facilities (the “Prepayment”); WHEREAS, in connection with the Prepayment, the Revolving Credit Commitments shall be ratably reduced to $150,000,000; WHEREAS, in order to facilitate the Second Lien Debt Issuance, the Borrower has requested that the Required Lenders amend certain provisions of the Existing Credit Agreement; WHEREAS, in connection with the Prepayment, the Borrower has requested that the Required Lenders and the Required Term Lenders waive (a) the requirement under Section 2.05(b)(vi) of the Existing Credit Agreement requiring that prepayments be applied first to the
